DETAILED ACTION
Response to Amendment
The Amendment filed January 14, 2021 has been entered. Claims 1 and 3 – 20 are pending in the application with claim 2 being cancelled. The amendment to the claims and specification have overcome the objections and the 112 rejections set forth in the last Non-Final Action, mailed 10/14/2020.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
On page 9 of the originally filed specification, last line: “component interface 412” should read --component interface 410--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “to pre-charge of the pressurized storage tank” in line 3. There is a lack of antecedent basis for this limitation in the claim. It is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 – 9, 13 – 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang Lu (CN 201835325 – herein after Lu) in view of Chen et al. (US 2013/0253854 – herein after Chen).
In reference to claims 1, 6 and 7, Lu teaches a method for sensing a pressure of a pressurized storage tank (11), comprising: activating a well pump (1; page 2 of translation, lines 40-41) in fluid communication (see page 2 of translation, lines 42-43) with the pressurized storage tank (11) to initiate a filling operation; monitoring a change of fluid pressure of the pressurized storage tank during the filling 
Lu does not teach the steps of measuring the pre-charge in the pressurized storage tank, as claimed in claims 1, 6 and 7.
However, Chen teaches a method (see ¶23-¶33 and figs. 5-7) for sensing a pre-charge of a pressurized storage tank (102, in fig. 4), comprising:
detecting a step change in the fluid pressure of the pressurized storage tank (in fig. 6 and ¶29: point A, wherein the point A is a first transition pressure), wherein the step change is detected when a rate of change of fluid pressure exceeds a predetermined threshold (see ¶31 and claim 7: “the predetermined threshold” being a transition pressure at point A); and recording a pressure value at an upper end of the step change as the pre-charge of the pressurized storage tank (see ¶29 and claim 7: pressure value at point A is stored and the pre-charge of the tank is determined based on the transition pressure, wherein the pre-charge of the tank being “the difference of a pressure of the fluid within the first fluid chamber 302 during the minimum volume state of the first fluid chamber 302 and the transition pressure”), as in claim 1;
 stopping the pressurized fluid from entering into the pressurized storage tank (in view of ¶32: after pre-determined pressure at the second rate is reached); monitoring a rate of change of fluid pressure of the pressurized storage tank while the tank is emptying (as seen in fig. 7 and in view of detecting when the rate of change of fluid pressure falls below a threshold (in fig. 7: at point C); and recording a pressure value (at point C) when the threshold is met as a remaining pre-charge of the pressurized storage tank [as discussed in ¶36: the second transition pressure is the pressure at point C, the remaining pre-charge of the pressurized storage tank is based on a co-relation of the first and second transition pressures, wherein (as discussed in ¶37) the co-relation may include any mathematical function of the first and second transition pressure readings or the derivation of the approximate pre-charge pressure based on statistical analysis of the first and second transition pressure readings], as in claim 6; and
comparing the remaining pre-charge against the pre-charge of the pressurized storage tank to measure pre-charge degradation of the pressurized storage tank (see claim 8, ¶39 and/or ¶41), as in claim 7.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the pump system of Lu using the teaching of Chen for the purpose of monitoring and determining proper functioning of the accumulator, as recognized by Chen (in ¶1) or for the purpose of diagnosing a health of the accumulator, as recognized by Chen (in ¶4, lines 1-2).
In reference to claim 8, Lu, as modified by Chen, teaches the method, wherein the pressurized storage tank (of Lu) remains coupled to a plumbing system
In reference to claims 9, 13 and 14, Lu teaches a controller (page 1 of translation, line 33 or fig. 1: 4) for a well system, comprising: a processor (inherent: there will be a machine present that processes the instructions to operate the pump system); an interface (inherent: a component that helps sending instructions from controller to a particular component in the pump system) for operatively coupling the processor to a pump (1; page 2 of translation, lines 40-41); and a computer-readable storing computer-executable instructions (inherent: a place where the conditions that govern the operation of the pump system are written or stored), that when executed by the processor, configure the processor to: activating the pump via the interface to initiate a filling operation of a pressurized storage tank (11) in fluid communication (see page 2 of translation, lines 42-43) with the pump; receive pressure readings from a pressure sensor (6) during the filling operation, the pressure sensor is configured to measure a fluid pressure of the pressurized storage tank (page 2 of translation, line 44; pressure switch 6 is capable having claimed feature: pressure switch 6 measures the liquid level change in the tank; measuring liquid level change also implies that fluid pressure change is also being monitored indirectly in the tank for calculation of the liquid level change since the measurement device is a pressure switch).
Lu does not teach the steps of measuring the pre-charge in the pressurized storage tank, as claimed in claims 9, 13 and 14.
However, Chen teaches the claimed steps in claims 9, 13 and 14.
See rejection of claims 1, 6 and 7 above since the claimed steps of measuring the pre-charge in the pressurized storage tank in claims 9, 13 and 14 are same or similar to those seen in claims 1, 6 and 7. These limitations of claims 9, 13 and 14 are rejected under the same reasoning as provided above for claims 1, 6 and 7.
In reference to claims 15, 19 and 20, Lu teaches a system, comprising: a tank (11) configured to store a fluid and provide the fluid under pressure to a plumbing system (10); and a controller (4) configured to control operation of a pump to supply the fluid to one of the tank or the plumbing system, wherein the controller is operatively coupled to the pump and a pressure sensor (6) that provides a pressure reading for the system, wherein the controller is configured to: activate the pump to initiate a filling operation (in view of disclosure in ¶3); obtain pressure readings from the pressure sensor to monitor a change of pressure during the filling operation (page 2 of translation, line 44; pressure switch 6 is capable having claimed feature: pressure switch 6 measures the liquid level change in the tank; measuring liquid level change also implies that fluid pressure change is also being monitored indirectly in the tank for calculation of the liquid level change since the measurement device is a pressure switch).
Lu does not teach the steps of measuring the pre-charge in the pressurized storage tank, as claimed in claims 15, 19 and 20.
However, Chen teaches the claimed steps in claims 15, 19 and 20.
See rejection of claims 1, 6 and 7 above since the claimed steps of measuring the pre-charge in the pressurized storage tank in claims 15, 19 and 20 are same or similar to those seen in claims 1, 6 and 7. These limitations of .
Claims 3, 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chen and Nassouri et al. (US 2013/0179046 – herein after Nassouri).
Regarding claims 3, 10 and 16,
Lu, as modified by Chen, teaches the method, wherein the actual pre-charge pressure of the storage tank is recorded.
Lu, as modified by Chen, does not teach the method, further comprising pressure settings for a normal operation of the pump based on the pre-charge. It is to be noted that “pressure settings” in claim 3 is recited as “system settings” in claim 10 and “pressure setpoints” in claim 16.
However, Nassouri teaches the method, further comprising pressure/system settings or pressure setpoints for a normal operation of the pump based on the precharge (see ¶8 and ¶21 of Nassouri: controller can change certain operating parameters of the pump based on the actual recoreded pre-charge pressure in the accumulator).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to further modify the method in the controller of Lu in the modified pump system of Lu and Chen to include the pressure/system settings or pressure setpoints step as taught by Nassouri in order to execute a suitable control action with respect to the pump using the recorded actual pre-charge pressure, as recognized by Nassouri (¶8).
Regarding claims 4, 11 and 17,
Lu, as modified by Chen and Nassouri, teaches the method, wherein the pressure settings/setpoints specify/include a cut-in pressure and a cut-out pressure for the pump (see ¶8 and ¶21 of Nassouri: controller can change certain operating parameters of the pump based on the actual pre-charge pressure in the accumulator, wherein one of the parameters being on/off cycling frequency of the pump; pump off = cut-out pressure and pump on = cut-in pressure; cut-in and cut-out pressures are simply two pressures at which the pump starts and stops), as in claims 4 and 17; and
Lu, as modified by Chen and Nassouri, teaches the controller, wherein the system settings include a pressure cycle range within which the controller maintains the fluid pressure of the pressurized storage tank (pressure cycle range is specified by a cut-in pressure and a cut-out pressure for the pump; see ¶8 and ¶21 of Nassouri: controller can change certain operating parameters of the pump based on the actual pre-charge pressure in the accumulator, wherein one of the parameters being on/off cycling frequency of the pump; pump off = cut-out pressure and pump on = cut-in pressure; cut-in and cut-out pressures are simply two pressures at which the pump starts and stops), as in claim 11.
Claims 5, 12 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chen and Nassouri further in view of Pentair (adjusting well pump pressure switches – herein after Pentair).
Lu, as modified by Chen and Nassouri, teaches
Nassouri remains silent on wherein the cut-in pressure is approximately 2 psig above the (actual) pre-charge and the cut-out pressure is approximately 22 psig above the (actual) pre-charge.
However, as evidenced by Pentair, the pressures in a well pump system must keep a set relationship. The cut in pressure is typically 20 PSI less than the cut off pressure and the pre-charge pressure is set 2 PSI less than the cut in pressure. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump system of Lu, Chen and Nassouri in order to have the cut-in pressure is approximately 2 psig above the pre-charge and the cut-out pressure is approximately 22 psig above the pre-charge because as evidenced by Pentair it was known in the art to keep a set relationship between pressures in a well pump system. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
The arguments filed January 14, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Chen.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746